The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 20080188302) in view of Langridge (US 8777708)
Regarding claim 9, Haga discloses a computer-implemented method useful in playing a video game (Abstract & Fig. 10), comprising: presenting, on a screen of a touchscreen-based device (para. [0063]), a representation of a virtual world and at least one user selectable graphical input for switching targets, the virtual world including a plurality of targets (para. [0012, 0013]); each of the plurality of targets having a priority, the priority of each particular one of the plurality of targets being based upon a threat of the particular target to the user in the video game (para. [0091-0101].  Para 0101 states “by placing importance on a difficulty level for tracking or attacking an enemy object 202 by the player object 102, determination areas are set or area numbers are determined according to conditions such as those described above”.  This the tracking is based on the difficulty level of tracking or attacking an enemy object.  Para [0092] states “when the missile launched from the player object 102 does not hit the target object, the target object runs away or attacks the player object 102”.  Thus the difficulty of hitting a target object is an indication of threat, as missing the enemy will cause the opponent to potential attack the player object) receiving by a processor of the touchscreen based device, an input signal indicative of selection of the at least one user selectable graphical input for switching targets; in 
Haga is silent on the further representation of the virtual world, with an aiming indicator a predefined distance away from the new target.  However Landridge discloses the further representation of the virtual world, with an aiming indicator a predefined distance away from the new target.  (figures 4A-4B, column 4 lines 4-13, “when a target indicator is sufficiently proximate to a magnetic object 116 during a fine aiming mode, target indicator 112 snaps onto the proximate magnetic object 116”.  The target indicator i.e. the crosshair must be “sufficiently proximate” which would be a predefined distance.) Landridge further teaches a representation of the virtual world, with an aiming indicator a predefined distance away from the new target (figure 4A #112a). Landridge further teaches the new target is not centered (figure 4A #116a)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haga with the teachings of Landridge so as to allow for displaying of automatic aiming within the further representation of the virtual world.
Regarding claim 13, Haga discloses the threat of the particular target to the user in the video game is determined based upon an amount of damage the particular target is capable of inflicting in a particular amount of time (Para [0092] states “when the missile launched from the player object 102 does not hit the target object, the target object runs away or attacks the player object 102”.  Thus the difficulty of hitting a target object is an indication of threat, as missing the enemy will cause the 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Landridge and further in view of Ojima (US 20120309479).
Regarding claim 10, Haga in view of Landridge discloses the method wherein the at least one user selectable input comprises a plurality of user selectable inputs (Haga, para. [0037-0040] - drag icon 132). However, Haga in view of Landridge is silent on each of the plurality of user selectable inputs associated with a corresponding different direction, and the input signal indicative of selection of the at least one user selectable input for switching targets is an input signal indicate of selection of a first of the plurality of user selectable inputs. Ojima discloses method of control a game device comprising a switch section which switches an operation subject of a user among a plurality of character based on the direction acquired from the input operation (Abstract &para. [0008]); for example, the user may switch the operation subject to the desired game character 58 by using the right stick 44R to designate a direction in which the desired game character 58 exists (para. [0065-0067] & Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haga in view of Landridge with the teachings of Ojima to implement each of the plurality of user selectable inputs associated with a corresponding different direction, and the input signal indicative of selection of the at least one user selectable input for switching targets is an input signal indicate of selection of a first of the plurality of user selectable inputs to allow user to switch to desired target with ease.
Regarding claim 11, Haga in view of Landridge and Ojima discloses the method wherein determining a new target comprises determining a highest priority target in a direction associated with the first of the plurality of user selectable inputs (Haga, para. [0130-0141] & Fig. 11-13).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the newly added amendments overcome the prior art of record as Landridge, however Haga discloses in response to receiving on the input signal indicative of selection of the at least one user selectable graphical input for switching targets: determining by a processor of the touchscreen based device, a new target from the plurality of targets based on the priority of each of the plurality of targets.  As such, Haga in view of Landridge would teach the invention as claimed.  It is further noted by examiner that the “presenting” of Landridge is at minimum “in response to receiving of [an] input signal indicative of selection of [a target]” , as the “snap” motion of Landridge is responsive to “movement of target indicator 112” by the user as per column 4 lines 35-37.  This would be an input signal indicative of selection of a target.  Although the selection of targets occurs differently in Landridge than in Haga, this is why the rejection is in combination rather than a 102 rejection, and these limitations are taught in Haga.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715